FILED
                            NOT FOR PUBLICATION                             DEC 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EUGENE BEAUREGARD; SUSAN                         No. 11-35731
BEAUREGARD,
                                                 D.C. No. 2:11-cv-00638-RBL
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

LEWIS COUNTY, WASHINGTON; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Eugene and Susan Beauregard appeal pro se from the district court’s

judgment dismissing their 42 U.S.C. § 1983 action alleging constitutional

violations in connection with their development of a parcel of land. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Johnson v. Knowles,

113 F.3d 1114, 1117 (9th Cir. 1997). We affirm.

       The district court properly dismissed the Beauregards’ action because the

Beauregards failed to allege sufficient facts to state a plausible claim for relief. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face” (citation and internal quotation marks omitted)); see also

Galen v. County of Los Angeles, 477 F.3d 652, 667 (9th Cir. 2007) (discussing

requirements for municipal liability under § 1983); Johnson, 113 F.3d at 1117-20

(explaining the requirements of a claim for relief under § 1983, including state

actorship).

       The district court did not abuse its discretion in denying the Beauregards’

request for leave to amend because amendment would have been futile. See

Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1129-30 (9th Cir.

2013) (setting forth standard of review and explaining that leave to amend may be

denied if amendment would be futile).

       The district court did not abuse its discretion in granting defendant Lewis

County’s motion for change of venue. See 28 U.S.C. §§ 1391(b) (listing grounds




                                             2                                     11-35731
for venue), 1404(a)-(b) (concerning change of venue); Jones v. GNC Franchising,

Inc., 211 F.3d 495, 498 (9th Cir. 2000) (setting forth standard of review).

       The district court did not abuse its discretion in imposing a pre-filing

restriction on the Beauregards as vexatious litigants, after giving them notice and

an opportunity to be heard, in light of their history of filing similar meritless

actions against Lewis County. See Molski v. Evergreen Dynasty Corp., 500 F.3d

1047, 1056-57 (9th Cir. 2007) (per curiam) (setting forth standard of review and

factors to be considered before the entry of a pre-filing order against a vexatious

litigant).

       The district court did not abuse its discretion in denying the Beauregards’

motion to set aside the judgment in an earlier federal action. See Lyon v. Agusta

S.P.A., 252 F.3d 1078, 1082, 1088 (9th Cir. 2001) (setting forth standard of review

and noting that motion for relief from judgment on the basis of fraud must be

brought within one year of the judgment being attacked).

       We do not consider whether the district court’s denial of the Beauregards’

request for a preliminary injunction was proper because that issue has “merged”

with the Beauregards’ substantive appeal regarding their claims. See SEC v. Mount

Vernon Mem’l Park, 664 F.2d 1358, 1361-62 (9th Cir. 1982).




                                            3                                       11-35731
      The Beauregards’ request that defendants’ attorneys be sanctioned, set forth

in their opening brief, is denied.

      The Beauregards’ motion for sanctions, filed on January 13, 2012, is denied.

      AFFIRMED.




                                         4                                  11-35731